January 17, 2013




                         JUDGMENT

              The Fourteenth Court of Appeals


                      NO. 14-10-00555-CV


SOON PHAT, L.P., INDIVIDUALLY AND D/B/A CHARLESTON COURT
 APARTMENTS, YIN SOON CHOI, MEI LIAN CHOI AND DERSING,
                        INC., Appellants
                               V.

   JUVENAL ALVARADO AND FELICIANO ALVARDO, Appellees

             On Appeal from the 334th District Court
                     Harris County, Texas
               Trial Court Cause No. 2007-13757


                      NO. 14-10-00603-CV


  JUVENAL ALVARADO AND FELICIANO ALVARADO, Appellants

                               V.

ROBERT GROCE DILL, INDIVIDUALLY AND D/B/A ARROW TOWING,
 SAMUEL LEE THOMPSON, BROCK KEITH DION, MESHA BOYLES
 A/K/A MESHA KYOMI STEWART, SOON PHAT, L.P. INDIVIDUALLY
 AND D/B/A CHARLESTON COURT APARTMENTS, YIN SOON CHOI,
          MEI LIAN CHOI, AND DERSING, INC., Appellees
                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2007-13757


                             NO. 14-11-00033-CV


ROBERT GROCE DILL, INDIVIDUALLY AND D/B/A ARROW TOWING,
  SAMUEL LEE THOMPSON AND BROCK KEITH DION, Appellants

                                       V.
     JUVENAL ALVARADO AND FELICIANO ALVARDO, Appellees


                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2007-13757



      This cause, an appeal from the judgment signed November 9, 2010, was
heard on the transcript of the record. We have inspected the record and find the
trial court erred. We therefore REVERSE the trial court judgment’s awards of (1)
actual damages, pre-judgment interest, and post-judgment interest for assault and
false imprisonment against SOON PHAT, L.P., and (2) actual damages, pre-
judgment interest, and post-judgment interest for false imprisonment against
ROBERT GROCE DILL, INDIVIDUALLY AND D/B/A ARROW TOWING.
We RENDER judgment that JUVENAL ALVARADO and FELICIANO
ALVARADO take nothing in that regard.
      Further, we find no error in the remainder of the judgment and order it
AFFIRMED in all other respects.
      We order ROBERT GROCE DILL, INDIVIDUALLY AND D/B/A
ARROW TOWING, SAMUEL LEE THOMPSON, BROCK KEITH DION,
JUVENAL ALVARADO and FELICIANO ALVARADO, jointly and severally, to
pay all costs incurred in this appeal. We further order this decision certified below
for observance.